             Case 2:20-cv-00486-TSZ Document 28 Filed 03/02/21 Page 1 of 1




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
          COURTNEY JAMES STAHL,
 8                             Plaintiff,
                                                        C20-486 TSZ
 9            v.
                                                        MINUTE ORDER
10        RON HAYNES,
11                             Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    Petitioner’s Motion for Extension of Time, docket no. 27, is GRANTED.
14
     The deadline for Petitioner to file objections to the Report and Recommendation is
     EXTENDED to Monday, May 31, 2021.
15
          (2)   The Clerk is directed to send a copy of this Minute Order to the parties and
16 to Judge Theiler.

17         Dated this 2nd day of March, 2021.

18
                                                    William M. McCool
19                                                  Clerk

20                                                  s/Gail Glass
                                                    Deputy Clerk
21

22

23

     MINUTE ORDER - 1
